Citation Nr: 0619285	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  04-36 791	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an eye disorder, 
including astigmatism.  

2.  Entitlement to service connection for a left ankle 
disability.  

3.  Entitlement to service connection for a back disability.  

4.  Entitlement to service connection for a left wrist 
strain.  

5.  Entitlement to service connection for a right ankle 
disability. 

6.  Entitlement to service connection for disability of the 
hands, including degenerative arthritis.  

7.  Entitlement to service connection for bursitis left 
ischial tuberosity.  

8.  Entitlement to an increased rating for post-traumatic 
migraine headaches, currently evaluated as 30- percent 
disabling.  

9.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to August 
1973 and from October 1976 to August 1992.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2001 rating decision of the Phoenix, Arizona, 
Department of Veterans Affairs (VA) Regional Office (RO).

One of the issues certified on appeal was entitlement to 
service connection for degenerative arthritis of the hands 
and other unspecified joints.  In a July 2001 letter, the RO 
requested that the veteran specify all joints he was seeking 
service connection for based on arthritis and submit medical 
evidence of treatment since service; however, no response was 
received.  In March 2002, he submitted a notice of 
disagreement (NOD) wherein he stated that he has "arthritis 
of [his] hands, numbness [in] fingers while driving 
vehicle."  So as it is apparent he is focusing this 
arthritis claim on his hands, this is the issue before the 
Board.

More recently in October 2005, to support his claims, the 
veteran testified at a hearing at the RO before the 
undersigned Veterans Law Judge (VLJ) of the Board.  A 
transcript of that proceeding is of record.

The Board is remanding the two increased rating claims to the 
RO, via the Appeals Management Center (AMC), for further 
development and consideration.  The remaining seven claims, 
however, will be decided.


FINDINGS OF FACT

1.  An unappealed rating decision in January 1999 denied the 
veteran's claim of entitlement to service connection for an 
eye condition.

2.  The additional evidence submitted since that January 1999 
RO decision does not bear directly and substantially upon 
this claim and is not so significant that it must be 
considered in order to fairly decide the merits of this 
claim.

3.  The medical evidence of record does not show a current 
left ankle disability.  

4.  A back disability, lumbar strain, has been diagnosed and 
found to be etiologically related to the veteran's military 
service.

5.  A left wrist strain has been diagnosed and found to be 
etiologically related to the veteran's military service.

6.  A right ankle disability, arthritis of the right ankle 
joint, has been diagnosed and found to be etiologically 
related to the veteran's military service.



7.  A left hand disability, musculo-ligamentous strain of the 
proximal interphalangeal (PIP) joints of the left second, 
third, and fourth fingers, has been diagnosed and found to be 
etiologically related to the veteran's military service; 
the medical evidence of record does not show that he has any 
other disability of the hands, including degenerative 
arthritis.  

8.  Bursitis left ischial tuberosity has been diagnosed and 
found to be etiologically related to the veteran's military 
service.

CONCLUSIONS OF LAW

1.  The January 1999 RO rating decision is final.  The 
additional evidence received since that decision is not new 
and material and the veteran's claim of entitlement to 
service connection for an eye disorder, inclusive of 
astigmatism, is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (as in effect prior to August 
29, 2001); 38 C.F.R. §§ 3.104(a), 20.1103 (2005).

2.  A left ankle disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).

3.  A back disability was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

4.  A left wrist strain was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

5.  A right ankle disability was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).

6.  A left hand disability was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).

7.  Bursitis left ischial tuberosity was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  

The VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of the claim.  Nothing in the VCAA shall be construed 
to require the Secretary of VA to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claim for a benefit 
under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  See also Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 186- 87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).  
In this case, the veteran was provided notice of the VCAA in 
July 2001, so prior to the initial adjudication of his claims 
in the December 2001 rating decision at issue.  The Board 
realizes that July 2001 VCAA letter did not address the issue 
of his purported entitlement to service connection for a left 
wrist strain; however, given the favorable disposition of 
this claim on appeal, this is nonprejudicial.

The VCAA letter summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  It also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letter clearly satisfied the first three "elements" of the 
notice requirement.  In addition, the letter informed 
the veteran:

We will try to help you get such things 
as medical records, employment records, 
or records from other Federal agencies.  
You must give us enough information about 
these records so that we can request them 
from the person or agency who has them.  
It's still your responsibility to make 
sure these records are received by us.  

This satisfies the fourth element, in that it essentially 
informed the veteran that he could submit any and all 
evidence that was pertinent to his claim, including by having 
VA obtain this evidence for him assuming he provided 
sufficient information.  And while the VCAA makes it clear 
that it is VA's, not his, ultimate responsibility to obtain 
records in the possession of a Federal agency, the mere fact 
that this letter suggested otherwise is nonprejudicial since, 
again, the Board is granting nearly all of the claims being 
decided.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements are:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include mention that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is granted.  Id.  

In the present appeal, the veteran was provided notice of 
what type of information and evidence was needed to 
substantiate his several claims for service connection 
(including the requirement to first submit new and material 
evidence to reopen his previously denied, unappealed, claim 
concerning his eye disorder specifically), but he was not 
provided notice of the type of evidence necessary to 
establish a disability rating and an effective date for these 
conditions.  Despite the inadequate notice provided him on 
these elements, the Board finds no prejudice to him in 
proceeding with the issuance of a final decision.  See again 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, i.e., the RO, the Board must 
consider whether the veteran has been prejudiced thereby).  
This is because, since the Board will conclude below that new 
and material evidence has not been submitted to reopen the 
eye claim, and since the preponderance of the evidence is 
against the left ankle claim, the downstream issues relating 
to disability ratings and effective dates are rendered moot.  
Moreover, all of the remaining claims for service connection 
are being granted, so the RO will be responsible for 
addressing any VCAA notice defect concerning the disability 
rating and effective date elements when effectuating these 
awards.

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes the 
veteran's service medical records (SMRs), VA medical records, 
a private physician's statement, and reports of VA 
examinations.  The veteran has not indicated he has any 
further evidence to submit to VA, or which VA needs 
to obtain.  There is no indication there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2005).

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an eye condition, 
including astigmatism.

Governing laws and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2005).  Congenital or developmental 
defects, refractive error of the eye (including astigmatism), 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation, and therefore, usually cannot be service 
connected according to express VA regulation.  38 C.F.R. 
§§ 3.303(c), 4.9 (2005).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection still may be granted if 
all of the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 U.S.C.A. 
§ 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2005); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final and binding on the veteran based on the evidence then 
of record.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2005).  Pursuant to 38 U.S.C.A. § 5108 (West 
2002), however, a finally disallowed claim may be reopened 
when new and material evidence is presented or secured with 
respect to the claim.

There has been a regulatory change redefining what 
constitutes new and material evidence; the revised definition 
applies prospectively to all claims made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) 
[codified at 38 C.F.R. § 3.156(a)].  Because the veteran's 
petition to reopen his claim was received in November 2000, 
before this delimiting date, his claim will be adjudicated by 
applying the law previously in effect, 38 C.F.R. § 3.156(a) 
(2001).

According to the former definition, new and material evidence 
means evidence not previously submitted to agency 
decisionmakers that bears directly and substantially upon the 
specific matter under consideration; which is neither 
cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit Court noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.

The Board is aware that the August 2004 statement of the case 
(SOC) erroneously provided the new version of the regulation 
defining new and material evidence in its "Pertinent Laws" 
section.  But a review of the "Reasons and Bases" section 
clearly shows the RO applied the correct old version in 
adjudicating the claim.  


Specifically, the RO noted that "New and material evidence 
means evidence not previously submitted and which bears 
directly and substantially upon the claim.  This evidence 
cannot be cumulative or redundant, and by itself (or in 
connection with other previously submitted evidence) be 
significant enough to warrant reconsideration of a claim."  
So the net result is that the RO considered the veteran's 
petition under the correct version of the regulation.

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that the Board must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  Then, if new and material evidence 
has been submitted, the Board may proceed to evaluate the 
merits of the claim - but only after ensuring VA's duty to 
assist has been fulfilled.  See Vargas-Gonzalez v. West, 
12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual background

At the time of the January 1999 rating decision in question, 
the evidence of record consisted of the veteran's service 
medical records and the report of an October 1998 VA 
examination.  The RO denied the claim for service connection 
for an eye condition because a refractive error with 
astigmatism diagnosed in service was considered a 
constitutional developmental abnormality and there was no 
evidence of abnormal progression (i.e., aggravation) of 
refractive error of the eyes resulting from military service.  
38 C.F.R. §§ 3.303(c), 4.9.  The RO also noted the veteran's 
service entrance examination revealed evidence of slight 
macular damage to his left eye resulting in no functional 
impairment, and that historically the condition resulted from 
observing an eclipse as a young child.  He did not appeal 
that decision, so it is final and binding on him based on the 
evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.

In November 2000, the veteran applied to reopen his claim for 
service connection for an eye condition.

Analysis

As explained, the determinative issue is whether any of the 
additional evidence received since the RO's prior January 
1999 decision bears directly and substantially upon the 
specific matter under consideration - namely, whether any 
additional evidence suggests the veteran has an eye condition 
related to his military service.

The evidence received since the January 1999 rating decision 
in question consists of duplicate service medical records, a 
private physician's statement dated in December 2003, VA 
examination reports dated in October 2001 and February 2004, 
VA medical records dated from 2002 to 2003, and personal 
hearing testimony.  

The duplicate service medical records are not new.  They were 
already part of the record at the time of the previous final 
determination in January 1999.  The same is true of the 
veteran's hearing testimony, as he is merely reiterating 
allegations he made prior to that January 1999 denial of his 
claim.  See Bostain v. West, 11 Vet. App. 124 (1998); Reid v. 
Derwinski, 2 Vet. App. 312, 315 (1992).  Furthermore, lay 
statements and hearing testimony - even if new, still are 
not material as to the question of whether the veteran has an 
eye condition that is related to his military service 
(including on the basis of aggravation of a 
pre-existing condition).  It is now well-established that a 
layperson without medical training, such as the veteran, is 
not qualified to render a medical opinion regarding the 
etiology of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Indeed, in Moray v. Brown, 5 Vet. App. 
211 (1993), the Court noted that lay persons are not 
competent to offer medical opinions and that such evidence 
does not provide a basis on which to reopen a claim for 
service connection.  Moreover, in Routen v. Brown, 10 Vet. 
App. 183, 186, (1997), the Court noted "[l]ay assertions of 
medical causation cannot suffice to reopen a claim under 
38 U.S.C. 5108."

And while the remainder of the additional evidence may be 
considered "new," in that it was not of record at the time of 
the previous determination in January 1999, it still is not 
"material".  So it, too, cannot be used as grounds for 
reopening the claim.

More specifically, the December 2003 private physician's 
statement, as well as the reports of the October 2001 and 
February 2004 VA examinations, pertains to unrelated 
conditions.  Thus, these records have no bearing or relevance 
on the claim for an eye condition, i.e., they are immaterial 
to this claim.  See Hickson v. West, 11 Vet. App. 374, 378 
(1998); Spalding v. Brown, 10 Vet. App. 6, 11 (1996).

Likewise, the vast majority of the additional VA medical 
records concern unrelated conditions, and thus, are not 
material to the eye claim.  These records do, however, 
contain a November 2002 optometry note showing the veteran 
was seen for a routine examination.  He had no visual 
complaints.  The diagnoses were micro macular pit of the left 
eye and refractive error.  So even this record, while 
pertaining to the eyes, nonetheless is immaterial because it 
does not suggest or otherwise show the veteran has an eye 
condition related to his military service.  Indeed, both of 
the diagnosed conditions (macular pit of the left eye and 
refractive error) were previously noted and acknowledged at 
the time of the RO's January 1999 decision.  So an additional 
medical record showing more recent evaluation and treatment 
for these known conditions is insufficient to reopen the 
claim.  See Morton v. Principi, 3 Vet. App. 508 (1992) (per 
curiam).

Consequently, because the additionally received evidence is 
not supportive of the proposition that an eye condition was 
incurred in service, or that a pre-existing eye condition 
(including refractive error - astigmatism) was aggravated 
during service by superimposed disease or injury causing 
additional disability, the additional evidence cited is not 
so significant that it must be considered in order to fairly 
decide the merits of this claim.  See 38 C.F.R. § 3.156(a) 
(2001).  See, too, Johnson v. Principi, 3 Vet. App. 448, 450 
(1992); Monroe v. Brown, 4 Vet. App. 513, 514-515 (1993); 
Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 
67-90 (July 18, 1990); VAOPGCPREC 82- 90 (July 18, 1990); 
VAOPGCPREC 11-1999 (Sept. 2, 1999).

In the absence of new and material evidence, the benefit-of-
the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).  So the Board finds that the veteran's 
attempt to reopen his claim for service connection for an eye 
condition, inclusive of astigmatism, is unsuccessful.  The 
above discussion is meant to inform him of the type of 
evidence necessary to reopen this claim.  See Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).  But unless and until 
this occurs, the benefit sought on appeal remains denied.  


Entitlement to service connection for disabilities affecting 
the ankles, back, left wrist, and hands, and for bursitis 
left ischial tuberosity.  

Governing laws and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  Additionally, certain chronic diseases, per 
se, including arthritis, will be presumed to have been 
incurred in service if manifest to a compensable degree 
within one year after separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2005).  This presumption, however, is rebuttable by 
probative evidence to the contrary.

And notwithstanding the lack of a diagnosis of a disability 
during service, service connection still may be granted if 
all of the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 U.S.C.A. 
§ 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2005); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).



In order to establish service connection for the claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
233, 225 (1992).

Analysis

With respect to Hickson element (1), current disability, the 
medical evidence of record does not show the veteran has a 
present disability involving his left ankle.  In fact, at the 
time of his February 2004 VA examination, the most recent 
medical evidence in the claims file, even he denied any 
problem with his left ankle.  So the report of that 
examination contains no findings whatsoever regarding the 
left ankle and no diagnosis.

It is now well-settled that in order to be considered for 
service connection, a claimant must first have evidence of 
the disability alleged (i.e., a medical diagnosis confirming 
he has the condition in question).  See Degmetich v. Brown, 
104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996); and Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  This obviously is not the situation here, especially 
since even the veteran denies having a left ankle disability.

In the absence of a diagnosed left ankle disability, service 
connection may not be granted.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998).  Therefore, the veteran's claim for service 
connection for a left ankle disability fails on this basis 
alone.



In regards to the several other claims, the February 2004 VA 
examination resulted in diagnoses of musculoskeletal lumbar 
strain, chronic strain of the left wrist and arthritis of the 
right ankle joint, musculo-ligamentous strain of the PIP 
joints of the left second, third, and fourth fingers, and 
bursitis left ischial tuberosity.  Therefore, Hickson element 
(1) has been met regarding these claims.  One caveat, the 
medical evidence of record does not mention any diagnosis of 
arthritis of the hands.  Therefore, this aspect of the 
veteran's claim is denied.

The veteran's service medical records show he was injured in 
November 1980 when he fell down a flight of stairs at a 
missile silo.  He contends these disabilities are the result 
of that fall.  Although treatment records pertaining to that 
unfortunate incident do not specifically document any 
complaints regarding the claimed disabilities, Hickson 
element (2), relevant injury in service, has been met.  
That is, the service medical records confirm a serious fall 
during service, as the veteran alleges, and there is reason 
to believe - as he also alleges, that in treating his most 
serious injuries his doctors perhaps did not document his 
various musculoskeletal (orthopedic) injuries as they should 
have, since they were not as serious.  But this, he says, is 
not reason alone to conclude these additional injuries did 
not occur.

Following the February 2004 medical evaluation, the VA 
examiner concluded the veteran's joint impairments were 
caused by the fall in the missile silo during service.  This 
favorable medical opinion, obviously, presumes the veteran 
sustained the injuries in that incident he is alleging - 
although, as mentioned, they were not actually documented in 
his service medical records.  But again, he has offered a 
reasonable explanation for this, and this VA examiner's 
opinion is unrefuted.  Therefore, the Board will afford the 
veteran the benefit of the doubt and find that Hickson 
element (3), medical nexus, has been met regarding these 
claims.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  
So service connection is warranted.  See 38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); and Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).




ORDER

The petition to reopen the claim for service connection for 
an eye condition, including astigmatism, is denied.

The claim for service connection for a left ankle disability 
is denied.  

The claim for service connection for a back disability is 
granted.  

The claim for service connection for left wrist strain is 
granted.  

The claim for service connection for a right ankle disability 
is granted.  

The claim for service connection for a left hand disability 
is granted.  

The claim for service connection for bursitis left ischial 
tuberosity is granted. 


REMAND

Reasons for remand

Entitlement to an increased rating for post-traumatic 
migraine headaches, currently evaluated as 30-percent 
disabling.  

VA examination 

The veteran was last provided a VA examination regarding this 
service-connected disability in October 2001.  In his 
September 2004 substantive appeal (VA Form 9), he contends 
that his "health conditions have progressively gotten 
worse."  Therefore, he must be re-examined to assess the 
current severity of his 
post-traumatic migraine headaches.  See e.g., Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (Court determined that 
Board should have ordered contemporaneous examination of 
veteran because a 23-month old exam was too remote in time to 
adequately support the decision in an appeal for an increased 
rating); see also Allday v. Brown, 7 Vet. App. 517, 526 
(1995) (where record does not adequately reveal current state 
of claimant's disability, fulfillment of statutory duty to 
assist requires a contemporaneous medical examination - 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the 
disability since the previous examination).  See, too, 
Snouffer v. Gober, 10 Vet. App. 400, 403 (1997), quoting 
VAOPGCPREC 11-95, 60 Fed. Reg. 43, 186 (1995) (To the extent 
the claimant asserts the disability in question has undergone 
an increase in severity since the time of the last 
examination, a new VA examination is required).

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.  

Statement of the Case (SOC)

In November 2000, the veteran filed a claim for a higher 
rating for his bilateral hearing loss.  In the December 2001 
rating decision denying this claim, the RO, among other 
things, reduced the rating from 10 to 0 percent (i.e., 
noncompensable).  In April 2002, the veteran submitted a 
statement that was accepted as a notice of disagreement (NOD) 
with other issues adjudicated by the RO in that December 2001 
rating decision.  But the Board believes that April 2002 
statement also can be reasonably viewed as an NOD in response 
to the denial of an increased rating for his bilateral 
hearing loss - indeed, a reduction in the rating for this 
disability.  See Gallegos v. Gober, 14 Vet. App. (2000) and 
the supplemental decision, Gallegos v. Principi, 16 Vet. App. 
201 (2002), after reversal by the Federal Circuit.  The 
document in question states "[P]lease accept this as a 
Notice of Disagreement on the rating decision dated 1-11-02 
[actually apparently referring to when the veteran received 
notice of the December 2001 decision].  I disagree with the 
following issues: . . . Hearing loss contributed by primary 
indecated (sp) on Dr's report."



VA regulations provide that any written communication from a 
claimant or his representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the agency 
of original jurisdiction (i.e., RO) and a desire to 
contest the result will constitute an NOD; no special wording 
is required.  See 38 C.F.R. § 20.201 (2003); see also Tomlin 
v. Brown, 5 Vet. App. 355 (1993).

The Board therefore finds that the April 2002 statement can 
be construed as a timely NOD in response to the denial of an 
increased rating for bilateral hearing loss.  

The filing of an NOD initiates the appeal process.  See 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  The RO 
has not yet issued a statement of the case (SOC) concerning 
the issue of entitlement to an increased (compensable) rating 
for bilateral hearing loss.  The August 2004 SOC and January 
2005 supplemental SOC (SSOC) did not reference this issue.  
In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that in situations where, as here, a timely NOD is filed, 
but an SOC has not been issued, the Board must remand (rather 
than merely refer) the claim to the RO for issuance of an SOC 
and to give the veteran an opportunity to perfect an appeal 
to the Board on this additional issue by filing a timely 
substantive appeal (e.g., a VA Form 9 or equivalent 
statement).

The veteran testified during his October 2005 hearing 
concerning this claim, and hearing testimony - once 
transcribed, can satisfy the requirement that a statement 
such as a substantive appeal be "in writing."  See Tomlin, 
5 Vet. App. at 357-58.  But that said, the substantive appeal 
is not required until after receiving the SOC, which has not 
yet been issued.  See 38 C.F.R. § 20.200 (2005).



Accordingly, these claims are REMANDED to the RO (via the 
AMC) for the following development and consideration:

1.  Send the veteran a VCAA letter 
concerning his increased rating claims on 
appeal.  The VCAA letter must apprise him 
of the type of evidence needed to 
substantiate these claims, as well as 
inform him of what evidence he is 
responsible for obtaining and what 
evidence VA will obtain for him.  Also 
ask that he submit any relevant evidence 
in his possession concerning these 
claims.  As well, the letter must mention 
the information or evidence needed to 
establish an effective date for these 
claims, as recently outlined by the Court 
in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

The letter should also ask the veteran 
to provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for the service-
connected migraine headaches since 
October 2001, the date of his most 
recent VA examination.  Also request 
that he identify and/or submit any 
additional relevant evidence concerning 
his claim for a higher rating for his 
bilateral hearing loss, including to 
support his allegation during his 
hearing that he had to stop working in 
law enforcement because of the severity 
of his hearing loss and take another 
job as an emergency manager at 1/2 his 
former salary.  After securing any 
necessary authorizations, request 
copies of all indicated records that 
have not been previously secured and 
associate them with the claims folder.  

2.  Schedule the veteran for a VA 
neurologic examination to determine the 
current severity of his migraine 
headaches.  All indicated tests must be 
conducted.  The claims folder must be 
made available to and pertinent 
documents therein reviewed by the 
examiner in connection with the 
requested examination.  The examiner 
should elicit from the veteran and 
record a full clinical history 
referable to the migraine headaches.  
The examiner should comment on whether 
the veteran has very frequent 
completely prostrating and prolonged 
attacks productive of severe economic 
inadaptability.

3.  Then readjudicate the claim for a 
higher rating for the migraine 
headaches in light of the additional 
evidence obtained.  If a higher rating 
is not granted to the veteran's 
satisfaction, send him and his 
representative an SSOC reflecting 
consideration of all additional 
evidence and give them an opportunity 
to respond.  Thereafter, this claim 
should be returned to the Board for 
further appellate review.

4.  Send the veteran an SOC pertaining 
to the issue of entitlement to an 
increased (compensable) rating for 
bilateral hearing loss.  Advise him and 
his representative of the time period 
in which to perfect an appeal to the 
Board concerning this additional claim.  
And only if a timely substantive appeal 
is received should this additional 
claim be returned to the Board.  
See 38 U.S.C.A. § 7105(d) (West 2002); 
38 C.F.R. §§ 20.200, 20.202, 20.302(b) 
(2005).



The purpose of this REMAND is to obtain additional evidence 
and ensure the veteran is afforded due process of law.  The 
Board intimates no opinion, either factual or legal, as to 
the ultimate disposition warranted.  No action is required by 
the veteran until contacted.  He has the right to submit 
additional evidence and argument concerning the claims the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


